Case 4:18-cv-00442-ALM-CMC Document 158 Filed 06/16/20 Page 1 of 1 PageID #: 8278



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

       ED BUTOWSKY,                                   §
                                                      §
              Plaintiff,                              §
       V.                                             §         CASE NO. 4:18-cv-00442-ALM
                                                      §
       DAVID FOLKENFLIK; NPR, INC.;                   §
       EDITH CHAPIN; LESLIE COOK; and                 §
       PALLAVI GOGOI,                                 §
                                                      §
                                                      §
              Defendants.                             §



                  ORDER GRANTING DEFENDANTS’ MOTION FOR LEAVE TO
  .                     FILE NOTICE OF SUPPLEMENTAL EVIDENCE
                   IN SUPPORT OF MOTION FOR SANCTIONS UNDER SEAL


             On this day, the Court considered the Defendants’ Motion for Leave to File Notice

      of Supplemental Evidence in Support of Motion for Sanctions Under Seal (Dkt. # 154)

      filed by Defendants David Folkenflik, National Public Radio, Inc., Edith Chapin, Leslie

      Cook, and Pallavi Gogoi in the above-captioned cause. After due consideration, the Court

      finds that good cause exists to grant Defendants’ Motion. Accordingly, it is hereby:

             ORDERED that the Motion is GRANTED.

             SIGNED this 16th day of June, 2020.




                                                          ____________________________________
                                                          CAROLINE M. CRAVEN
                                                          UNITED STATES MAGISTRATE JUDGE


      ORDER GRANTING DEFENDANTS’ MOTION FOR LEAVE TO FILE
      NOTICE OF SUPPLEMENTAL EVIDENCE IN SUPPORT OF
      MOTION FOR SANCTIONS UNDER SEAL                                                        PAGE 1
